DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s filing on 02/19/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 3 is  objected to because of the following informalities:  
Regarding claim 3, Applicant claims “wherein the eighth switching element is accommodated in the second package”, which is confusing, since claim 1 never mentioned anything about “the eighth switching element”, but “an eighth diode” was claimed in claim 1. So, “the eighth switching element” should be really “the eighth diode”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7. 	Claims 1-3 and 5 are rejected under 35 U.S.C 103 as being unpatentable over JP 2016-187277 (referred as JP277, from here forth), in view of JP 2016-100988 (referred as JP988, from here forth).
claim 1, JP277 teaches (Fig. 1-11) a power conversion device (100) of neutral point clamp type (120) comprising: first to fourth switching elements (1-4) which are electrically connected to each other in series in an order of the first switching element (1), the second switching element (2), the third switching element (3), and the fourth switching element (4) from a positive electrode (P) toward a negative electrode (N); first to fourth diodes (1d-4d) which are electrically connected in inverse parallel to the first to fourth switching elements (1-4), respectively;
a fifth diode (5) whose cathode (5b) is electrically connected to a first connection portion (12) which electrically connects the first switching element to (1) the second switching element (2) and whose anode (5a) is electrically connected to a neutral point (C thru line 16) of the power conversion device; a sixth diode (6) whose anode (6a) is electrically connected to a second connection portion (14) which electrically connects the third switching element (3) to the fourth switching element (4) and whose cathode (6b) is electrically connected to the neutral point (C thru line 16); a … diode (5) which is electrically connected in parallel to the second diode (2d); and an … diode (6) which is electrically connected in parallel to the third diode (3d), wherein the second diode (2d) is accommodated in a first package (Fig. 4, 2), the … diode (Fig. 4-11, shows how if, required each of diodes (5-6) having their own individual (i.e. second) packages) are accommodated in a second package (Fig. 4, 5-6) which is different from the first package (Fig. 4, 2) and does not include a switching element, and the … diode (Fig. 4-11, shows how if, required each of diodes (5-6) having their own individual (i.e. second) packages) is accommodated in the second package, or the … diode (5-6) is accommodated in another package which is different from the first package (2) and the second package and does not include a switching element (Fig. 4-11, shows different kind of packaging system between elements 1-6, where switch 1-4 may have their own individual packages separate from diodes 5-6, and connecting conductors 31-35; or diodes 5-6 are arranged in single packaging separated from individual switching elements packages 1-4, and connected with conductors 31-34, etc.), the power conversion device further comprising:
an AC terminal (34) to which AC power is supplied from an outside of the power conversion device (100); and
a first conductor (positive conductor 31 at node P, negative conductors 33 at node N, neutral conductor 32 at node C and AC terminal conductor 34, as described in Fig. 1-11. Moreover, Fig. 4-11, shows different kind of packaging system between elements 1-6, where switch 1-4 may have their own individual packages separate from diodes 5-6, and connecting conductors 31-35; or diodes 5-6 are arranged in single packaging separated from individual switching elements packages 1-4, and connected with conductors 31-34, etc) which extends from the first package to (Fig. 4, 2) a first side toward the AC terminal (34) or a conductor (each 31-33’s connection to 34, which is shown in 
However, JP277 fails to teach a seventh diode which is electrically connected in parallel to the second diode; and an eighth diode which is electrically connected in parallel to the third diode. 
However, JP988 teaches (Fig. 1-2, 3 is 3-level inverter having switch Q1-Q4 connected in series, D3-D6 connected in inverse parallel to each respective switches Q1-Q4), where  a seventh diode (Fig. 1-2, D1) which is electrically connected in parallel to the second diode (Fig. 1-2, D4); and an eighth diode (Fig. 1-2, D2) which is electrically connected in parallel to the third diode (Fig. 1-2, D5). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified JP277’s power conversion device of neutral point clamp type having the seventh and eighth diodes specific connection to second and third diodes, as disclosed by JP988, as doing so would have provided a much more arbitrarily controlled frequency output of the inverter and frequency input to the electric machine, as taught by JP988 (See, spec translation under tech problem and solution paragraph, and abstract).
Regarding claim 2, JP277 teaches of 1, wherein the second switching element (2) is accommodated in the first package (Fig. 4-11, shows different kind of packaging system between elements 1-6, where switch 1-4 may have their own individual packages separate from diodes 5-6, and connecting conductors 31-35; or diodes 5-6 are arranged in single packaging separated from individual switching elements packages 1-4, and connected with conductors 31-34, etc.).
Regarding claim 3, JP277 teaches use of different diodes being accommodated in the second package (Fig. 4-11, shows different kind of packaging system between elements 1-6, where switch 1-4 may have their own individual packages separate from diodes 5-6, and connecting conductors 31-35; or diodes 5-6 are arranged in single packaging separated from individual switching elements packages 1-4, and connected with conductors 31-34, etc.).
However, JP277 fails to teach the use of eighth diode.
However, JP988 teaches use of the eighth diode (Fig. 1-2, D2 connected in parallel to 3rd diode D5)

Regarding claim 5, JP277 teaches the fifth diode (5) is accommodated in a third package (Fig. 4-11, shows different kind of packaging system between elements 1-6, where switch 1-4 may have their own individual packages separate from diodes 5-6, and connecting conductors 31-35; or diodes 5-6 are arranged in single packaging separated from individual switching elements packages 1-4, and connected with conductors 31-34, etc.), and the second package is disposed on a side opposite to the third package with respect to at least a part of the first package (for example 2, Fig. 4-11, shows different kind of packaging system between elements 1-6, where switch 1-4 may have their own individual packages separate from diodes 5-6, and connecting conductors 31-35; or diodes 5-6 are arranged in single packaging separated from individual switching elements packages 1-4, and connected with conductors 31-34, etc.)
Allowable Subject Matter
8. 	Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, a search of prior art(s) failed to teach “a heat sink which has a first end portion disposed on a windward side and a second end portion disposed on a leeward side and on which the first package and the second package are mounted, wherein the second package is disposed between the first package and the first end portion of the heat sink.
Regarding claim 8, a search of prior art(s) failed to teach “an AC terminal which is electrically connected to a third connection portion which electrically connects the second switching element to the third switching element and a fourth connection portion which electrically connects the seventh diode to the eighth diode and to which AC power is supplied from an outside of the power conversion device, wherein a wiring length between the AC terminal and the seventh diode is shorter than that between the AC terminal and the second diode, and a wiring length between the AC terminal and the eighth diode is shorter than that between the AC terminal and the third diode.
claim 9, a search of prior art(s) failed to teach “ the second diode and the seventh diode have substantially the same characteristics related to a forward voltage drop, and the third diode and the eighth diode have substantially the same characteristics related to the forward voltage drop”.
9. 	Claims 6, 10 are allowed.
Regarding claim 6, a search of prior art(s) failed to teach “a power conversion device of neutral point clamp type comprising: … the power conversion device further comprising a second conductor which electrically connects the second diode, the fifth diode, and the seventh diode, wherein the first package has a first terminal which is connected to the second conductor, the second package has a second terminal which is connected to the second conductor, the fifth diode is accommodated in a third package which has a third terminal connected to the second conductor; and a shortest distance between the first terminal and the third terminal is shorter than a shortest distance between the second terminal and the third terminal”.
Regarding claim 10, a search of prior art(s) failed to teach “ a power conversion device of neutral point clamp type comprising: …an AC terminal which is electrically connected to a third connection portion which electrically connects the second switching element to the third switching element and a fourth connection portion which electrically connects the seventh diode to the eighth diode and to which AC powder is supplied from an outside of the power conversion device, wherein the seventh diode is disposed farther from the second switching element than the second diode, a waring length between the AC terminal and the seventh diode is shorter than that between the AC terminal and the second diode, the eighth diode is disposed farther from the third switching element than the third diode, and a wiring length between the AC terminal and the eighth diode is shorter than that between the AC terminal and the third diode”.
Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-F 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        3/22/2021


/Nguyen Tran/Primary Examiner, Art Unit 2838